Citation Nr: 0719462	
Decision Date: 06/28/07    Archive Date: 07/05/07	

DOCKET NO.  03-28 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Lichen simplex chronicus of the scrotal area, with a history 
of tinea versicolor of the shoulders, claimed as the residual 
of exposure to Agent Orange. 

2.  Entitlement to service connection for residuals of right 
shoulder injury. 

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from August 1965 to June 1969, with additional service 
in the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), which reversed a 
decision of the Board of Veterans' Appeals (Board) which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Haas, and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and the 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent which might 
ultimately be overturned on appeal, on September 1, 2006, the 
Secretary of Veterans Affairs imposed a stay at the Board on 
the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure (such as the veteran's claim for 
service connection for a skin disorder) in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medical (as in this case) or service on a vessel off the 
shore of Vietnam.  Once a final decision is reached on appeal 
in the Haas case, the adjudication of any cases that have 
been stayed will be resumed.  


FINDINGS OF FACT

1.  Chronic residuals of a right shoulder injury are not 
shown to have been present in service, or for many years 
thereafter, nor are they the result of an incident or 
incidents of the veteran's period of active military service.

2.  Post-traumatic stress disorder is not shown to have been 
present in service, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a right shoulder injury were not 
incurred in or aggravated by active military service, nor may 
arthritis of the right shoulder be presumed to have been so 
incurred.  38 U.S.C. A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  A post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C. A. §§ 1110 
(West 2002); 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C. A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of March 2003 and 
January 2004, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims for service connection, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private inpatient and outpatient treatment records and 
examination reports, records from the Office of Workers' 
Compensation Program, and the transcript of a hearing before 
the undersigned Veterans Law Judge in September 2005.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the clear weight of the evidence 
is against the veteran's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at a September 2005 
hearing; VA and private medical records; and VA and private 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for the 
residuals of an injury to his right shoulder, as well as for 
post-traumatic stress disorder.  In that regard, a review of 
the veteran's DD Form 214 reveals the veteran's Air Force 
Specialty to have been that of airplane mechanic.  Awards and 
commendations given the veteran include the National Defense 
Service Medal, the Vietnam Service Medal, and the Republic of 
Vietnam Campaign Medal.  Pertinent evidence of record is to 
the effect that the veteran served in Thailand, but not "in 
country" in the Republic of Vietnam.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served 90 days or more during a period of 
war, and osteoarthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Pursuant to applicable law and regulation, service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  However, if the claimed stressor is not 
combat-related, the veteran's lay testimony regarding the 
inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).

In the present case, service medical records fail to 
demonstrate the existence of a chronic right shoulder 
disability, or post-traumatic stress disorder.  While on a 
number of occasions in service, the veteran received 
treatment for what was described as "hyperventilation" and/or 
"anxiety," those episodes were acute and transitory in 
nature, and resolved without residual disability.  Some 
depression was noted due to personal problems in January 
1968, but no findings of chronic psychiatric disability were 
shown.  In like manner, while in November 1968, the veteran 
received treatment for the residuals of soft tissue trauma to 
his right biceps, with accompanying hematoma, apparently 
sustained while playing basketball, radiographic studies of 
the veteran's right shoulder and upper arm conducted at that 
time were within normal limits, with no bony defect noted.  
Significantly, the remainder of the veteran's service medical 
records showed no evidence of chronic residuals of a right 
shoulder injury.  As of the time of a service separation 
examination in June 1969, the veteran's upper extremities 
were within normal limits, as was a psychiatric evaluation, 
and no pertinent diagnosis was noted.  Moreover, various 
records dating from the veteran's service with the United 
States Army Reserve subsequent to his service in the Air 
Force showed no evidence whatsoever of a post-traumatic 
stress disorder or residuals of injury to the right shoulder.  
In point of fact, the earliest clinical indication of the 
presence of an acquired psychiatric disorder is revealed by a 
VA outpatient treatment record dated in May 1981, almost 12 
years following the veteran's discharge from service, at 
which time he received an impression of "depression" after 
describing current personal difficulties. However, on Reserve 
examinations in August 1981, August 1982 and February 1984, 
he denied nervous trouble of any sort and painful or 
"trick" shoulder.

The veteran argues that, while in service, he was subjected 
to repeated instances of racial discrimination, which 
"stressors" resulted in the development of his currently 
claimed post-traumatic stress disorder.  However, a review of 
the record shows no confirmed evidence of any such incidents.  
Moreover, following a VA outpatient psychiatric assessment in 
April 2004, it was the opinion of the examiner that the 
veteran did not meet the DSM-IV criteria for post-traumatic 
stress disorder, in that he failed to describe the classic 
symptoms of that disability.  Rather, the veteran exhibited a 
"tremendous amount of anger" related to perceived social 
inequities he had reportedly experienced over the years.  

The Board observes that, at the time of a VA orthopedic 
examination in October 2003, which examination involved a 
full review of the veteran's claims folder, the veteran 
stated that, during the period from 1973 to 1985, when he had 
been working for the United States Postal Service, he 
experienced "trouble" with his shoulder.  Reportedly, the 
veteran's "trouble" progressed, with the result that, in 
1994, it was 



determined that he had an old fracture of his right clavicle.  
The veteran subsequently underwent an operation for rotator 
cuff repair, following which he continued to have, by his own 
account, a moderate amount of pain in his right shoulder.

On physical examination, there was noted deformity of the 
lateral aspect of the veteran's right clavicle, in 
conjunction with some tenderness of the bicipital groove.  
The clinical impression was of a fracture of the right 
clavicle with associated rotator cuff repair in 1994, 
followed by continued shoulder pain and accompanying minimal 
disability, with no seeming progression.  Noted at the time 
of examination was that the veteran's service medical records 
did not reflect difficulty with the right shoulder as a 
consequence of the hematoma that the veteran had sustained in 
1968 while playing "football."  According to the examiner, it 
was "less likely than not" that the veteran's current 
shoulder condition with accompanying degenerative joint 
disease was a consequence or complication of his inservice 
injury in 1968.

The record includes private hospital reports reflecting right 
rotator cuff repair and findings of degenerative joint 
disease of the right shoulder in December 1995.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current right shoulder 
disability, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service; the only medical 
opinion of record is that there is no such association.  Nor 
has it been demonstrated that the veteran currently suffers 
from a chronic post-traumatic stress disorder.  Under the 
circumstances, his claims for service connection must be 
denied.




ORDER

Service connection for the residuals of right shoulder injury 
is denied.

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


